HEDRICK, Judge.
Defendant’s arguments I, II, & IV all relate to the trial judge’s review of the evidence in his charge to the jury. Specifically, the defendant contends that the judge erred by “misstating material facts,” by “failing in its recapitulation of evidence to mention any of the specific evidentiary points that might lead the jury to conclude that the State had failed to prove defendant’s guilt beyond a reasonable doubt,” and by “articulating the contentions of the State and failing to articulate the contentions of the defendant,” and that as a result, the trial judge inadvertently expressed an opinion on the evidence in violation of G.S. 1-180.
We note at the outset that there were no objections to the judge’s review of the evidence at trial nor were there any requests for additional instructions regarding defendant’s contentions. State v. Everette, 284 N.C. 81, 199 S.E. 2d 462 (1973). Furthermore, we have examined each of the exceptions upon which these assignments of error are based and find them to be without merit. A comparison of the instructions by the judge with the testimony given at trial shows no misstatement of material facts but rather a fair and accurate recapitulation of the evidence. Moreover, the judge is not required to review all the evidence or to “mention specific evidentiary points that might lead the jury to conclude that the State had failed to prove defendant’s guilt beyond a reasonable doubt.” His duty is only to charge the jury on all substantive features of the case arising on the evidence. State v. Hornbuckle, 265 N.C. 312, 315, 144 S.E. 2d 12, 14 (1965) ; State v. Everette, supra.
Finally, the record shows that the defendant’s only evidence was brief testimony from two witnesses as to an alibi. The fact that more time was devoted to the State’s evidence than to that of the defendant’s was to be expected since the State presented more evidence. State v. Grant, 19 N.C. App. 401, 413, 199 S.E. 2d 14, 22 (1973); cert. denied 284 N.C. 256, 200 *630S.E. 2d 656 (1973). Under the requirements of G.S. 1-180, the trial judge fairly, correctly, and adequately instructed the jury on the essential features of the case. This assignment of error is overruled.
In defendant’s, argument V, he contends the trial court erred “in giving conflicting instructions on the possible verdicts to the charges of assault with a deadly weapon inflicting, serious injury” as to the assault on Daniel Boney. It is true, that at one point in his charge, the judge instructed the jury that with resp.ect to the charge of assault with a deadly weapon inflicting serious injury on Boney, the jury could return a verdict of guilty of assault with a deadly weapon inflicting serious injury or guilty of assault with a deadly weapon or not guilty. However, at all other places in the charge, the court correctly declared and explained the law arising on the evidence given in the case as it related to the charge of assault with a deadly weapon inflicting serious injury on Boney and all the lesser included offenses of that charge including the lesser included offense of simple assault. Assuming, without ■ deciding, that it was necessary for the court to instruct the jury on the lesser included offense of simple assault in the case, any confusion that might have arisen because the court at one point in its charge failed to state that one of the possible verdicts was “guilty of simple assault” was clearly removed when in response to a question from the jury, the court clearly declared and explained the difference between assault with a deadly weapon and simple assault, as it related to the charge of assault on Boney. The'judge also specifically instructed the jury that it'might return a verdict of guilty of simple assault as to the charge of assault on Boney. This argument is without merit.
Next defendant contends the court erred in sustaining the State’s objections to a series of questions asked by defendant’s counsel on cross-examination of Officer Brinson regarding the witness’ interrogation of the defendant. While some of the questions put to Officer Brinson on cross-examination might have been relevant, the answers are not in the record; and defendant has failed, therefore, to show that he was in any way prejudiced by the rulings complained of. These exceptions are overruled.
The defendant has additional assignments of error which he has brought forward and argued in his brief. We have ex*631amined all of the assignments of error and find the defendant had a fair trial free from prejudicial error.
No error.
Chief Judge Brock and Judge Clark concur.